STATE OF WEST VIRGINIA

                                                                                    FILED
                           SUPREME COURT OF APPEALS                                May 5, 2016
                                                                             RORY L. PERRY II, CLERK
                                                                           SUPREME COURT OF APPEALS
LAURA L. PRICE,                                                                OF WEST VIRGINIA

Claimant Below, Petitioner

vs.)   No. 15-0501 (BOR Appeal No. 2049974)
                   (Claim No. 2013020513)

GENESIS HEALTHCARE CORPORATION,
Employer Below, Respondent


                              MEMORANDUM DECISION
         Petitioner Laura L. Price, by Christopher J. Wallace, her attorney, appeals the decision of
the West Virginia Workers’ Compensation Board of Review. Genesis Healthcare Corporation,
by Jillian L. Moore, its attorney, filed a timely response.

       This appeal arises from the Board of Review’s Final Order dated April 28, 2015, in
which the Board affirmed an October 28, 2014, Order of the Workers’ Compensation Office of
Judges. In its Order, the Office of Judges affirmed the claims administrator’s June 20, 2013,
denial of an MRI and physical therapy. It also affirmed the claims administrator’s August 30,
2013, decision holding the claim compensable solely for lumbar and shoulder strain. It also
affirmed the claims administrator’s September 11, 2013, decision denying a referral for pain
management. The Court has carefully reviewed the records, written arguments, and appendices
contained in the briefs, and the case is mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

        Ms. Price, a resident nursing aid at Genesis Health Care, was attempting to move a large
patient on January 29, 2013, when she felt immediate pain in her shoulder and lower back. The
next day, Ms. Price was seen at Weirton Medical Center. Imaging studies of the shoulder and
back were unremarkable for acute injury but showed minimal multilevel degenerative disc and
facet disease in the lumbar spine.
                                                 1
        The claims administrator denied authorization for an MRI of the lumbar spine, cervical
spine, and left shoulder, as well as a request for the medication Xanax, on February 19, 2013.
The following day, Stephen Mascio, D.O., completed a diagnosis update form listing lumbar
radiculopathy, cervical radiculopathy, and strain of other specified sites of the shoulder and
upper arm as conditions caused by the compensable injury.

        From February 28, 2013, through June 30, 2013, records from Dr. Mascio show Ms.
Price was treated for discomfort of her neck and left shoulder, as well as mid to lower back pain
that radiated into the left leg. Ms. Price was prescribed medications and physical therapy. Dr.
Mascio ordered an MRI of the lumbosacral spine on March 5, 2013. He also ordered an MRI of
the lumbosacral spine and physical therapy two to three times a week for one month. On March
12, 2013, an MRI of the lumbar spine revealed a right lateral disc herniation at L4-5.

       Lisa Gill, D.O., issued a record review on June 19, 2013, in which she opined that the
request for an MRI and physical therapy sessions for the lumbar spine were not medically
necessary. She noted Ms. Price had already received twelve physical therapy visits and should be
capable of performing a home exercise program on her own. Additionally, she opined that an old
MRI showed that the pathology was pre-existing. Then, on June 30, 2013, the claims
administrator rejected the request for an MRI and twelve physical therapy sessions.

       On June 26, 2013, ChuanFang Jin, M.D., completed an independent medical evaluation
of Ms. Price. Dr. Jin diagnosed a history of left shoulder strain, history of back injury, and fairly
advanced degenerative disc disease. She noted the discs were bulging at L2-3 and L4-5. She also
found a disc herniation or protrusion on the right at L4-5, which was likely pre-existing. She
found that Ms. Price’s current symptoms were most likely related to her pre-existing condition
and not a lumbar strain. Dr. Jin concluded she had reached maximum medical improvement and
suffered from 5% whole person impairment.

        On August 30, 2013, the claims administrator held the claim compensable for left
shoulder and lumbar strains. It was noted that no other conditions were held compensable. On
September 11, 2013, the claims administrator denied the request for a pain management referral.
From October of 2013 through December of 2013, Ms. Price was treated with medications and
injections for lumbar disc displacement and radiculitis at The Pain Center.

         On February 7, 2014, Ms. Price authored an affidavit in which she asserted that she has
suffered from severe lower back pain since the injury. She stated that pain management has been
recommended by her treating physician. Furthermore, she stated that she did not suffer from any
lower back symptoms prior to the injury, with the exception of an episode of kidney stones that
occurred in 2011. On May 9, 2014, Joseph Grady, M.D., completed an independent medical
evaluation of Ms. Price. He diagnosed a resolved left shoulder sprain and a lumbar myofascial
strain with multilevel lumbar spondylosis. He concluded she had reached maximum medical
improvement and that no further treatment was necessary. He noted that she already had a
referral for pain management and injections. Ms. Price relayed that the treatments were of
minimal benefit. Dr. Grady did not believe further referrals or injections would yield positive
results. Because there was no change in symptoms, he opined that an MRI was not necessary.
                                                 2
       The Office of Judges affirmed the claims administrator’s August 30, 2013, decision
because it determined that the only compensable injuries in the claim were strains of the left
shoulder and lumbar spine. The Office of Judges agreed that the disc herniation at L4-5 and the
radiculopathy were not related to the compensable injury. The Office of Judges found that x-rays
following the injury showed degenerative disc disease but no acute findings. The Office of
Judges reasoned that the MRI taken on March 12, 2013, confirmed the x-ray findings that the
changes seen were degenerative in nature. The observation was shared by Dr. Jin and Dr. Grady
who both opined that the herniation was not the result of the compensable injury. The Office of
Judges further concluded that the post-injury x-rays failed to show that the radiculopathy
symptoms were related to the work injury. Therefore, the Office of Judges found that neither the
L4-5 disc herniation nor radiculopathy were compensable conditions.

        The Office of Judges affirmed the claims administrator’s June 20, 2013, and September
11, 2013, decisions because it determined that the requested treatments were not medically
related and reasonably required to treat the compensable injury. The Office of Judges recognized
that both Drs. Grady and Jin opined that Ms. Price was at maximum medical improvement and
needed no further treatment. Furthermore, Dr. Grady asserted that a repeat MRI was not
necessary because her symptoms had not changed. Dr. Grady also found that physical therapy
was not necessary because she already had extensive physical therapy, which did not yield
positive results. She also did not have positive results from treatment at The Pain Clinic. The
Office of Judges found that Dr. Grady’s opinion was supported by Dr. Jin’s opinion that Ms.
Price would have flare-ups related to her degenerative disc disease throughout life. The Office of
Judges concluded that her need for an MRI, physical therapy, and pain management was related
to her ongoing degenerative disc disease and unrelated to her compensable strain. The Board of
Review adopted the findings of the Office of Judges and affirmed its conclusion on April 28,
2015.

       After review, we agree with the consistent decisions of the Office of Judges and Board of
Review. The record showed ample evidence to conclude that the disc herniation at L4-5 and the
radiculopathy were not related to the compensable injury. There was also substantial evidence
showing that the requested treatments were not medically related and reasonably required to treat
the compensable injury. Because the Board of Review had adequate evidence to support its
conclusion, its decision was not in error.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.


                                                                                        Affirmed.

ISSUED: May 5, 2016

                                                3
CONCURRED IN BY:
Chief Justice Menis E. Ketchum
Justice Robin J. Davis
Justice Brent D. Benjamin
Justice Margaret L. Workman
Justice Allen H. Loughry II




                                 4